Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 1 of 18 Page ID #1753
Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 2 of 18 Page ID #1754




          4.     Prior to the April 2021 recommendation, Iglesias had been housed at f�cilitles for

  male inmates. Although her incarceration began much earlier, it is noted here that Iglesias was

  designated to the United States Penitentiaq in Marion, Illinois (USP Marion), from June 12, 2017, to

  November 4, 2019; The Federal Medical Center in Lexington, Kentucky (FMC Lexington), from

  November 14, 2019, to November 17, 2020; and the Fort Dix Federal Correctional Institution in

  New Jersey, from December 14, 2020, to May 24, 2021.

          5.     Additionally, prior to the April 2021 recommendation, Iglesias had submitted

  administrative remedy request� seeking gender conforming surgery. See Attachment 1, a true and

  accurate copy of an Administrative Remedy Generalized Retrieval, which lists administrative

  remedies submitted by Iglesias, as maintained in BOP's Sentry system. Specifically, Iglesias

  submitted such requests while at the Federal Correctional Institution in Fairton, New Jersey, in

  2016; at the Federal Correctional Institution in Butner, North Carolina, in 2016; at the Federal

  Correctional Institution in Cumberland, Maryland, in 2017; at USP Marion in 2017-2019; and at

  FMC Lexington in 2019-2020,

         6.      After the TEC recommended in April 2021 that Iglesias be transferred to a female

  facility, the recommendation was communicated to staff at the Fort Dix·Correctional Institution in

  New Jersey (FCI Fort Dix), as institution staff are generally responsible for day to day management

  of inmates for items including housing, transfer requests, and medical treatment. FCI Fort Dix staff

  then requested a transfer, which was approved by the BOP's Designation and Sentence

  Computation Center (DSCC) in Grand Prairie, Texas._ Iglesias was subsequently transferred to the

  Carswell Federal Medical Center (FMC Carswell), located in Fort Worth;Texas, where she _is

  currently housed.

         7.      In designating inmates, BOP considers Program Statement 5100.08, Inmate Security

  and Custody Classification ("Program Statement''). The Program Statement focuses on three ·

  primary factors for making designation decisions: (1) the level of security and supervision the inmate
                                                    2
Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 3 of 18 Page ID #1755
Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 4 of 18 Page ID #1756




                       ATTACHMENT 1
   Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 5 of 18 Page ID #1757
  CSTAK         *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *      07-06-2021
PAGE 001 OF                                                         13:02:02
     FUNCTION: L-P SCOPE: REG   EQ 17248-018     OUTPUT FORMAT: SAN
-------LIMITED TO SUBMISSIONS WHICH MATCH ALL LIMITATIONS KEYED BELOW----------
DT RCV: FROM __________ THRU __________ DT STS: FROM __________ THRU __________
DT STS: FROM ___ TO ___ DAYS BEFORE "OR" FROM ___ TO ___ DAYS AFTER DT RDU
DT TDU: FROM ___ TO ___ DAYS BEFORE "OR" FROM ___ TO ___ DAYS AFTER DT TRT
STS/REAS: ______ ______ ______ ______ ______ ______ ______ ______ ______ ______
SUBJECTS: ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____
EXTENDED: _ REMEDY LEVEL: _ _              RECEIPT: _ _ _ "OR" EXTENSION: _ _ _
RCV OFC : EQ ____        ____       ____       ____       ____        ____
TRACK: DEPT: __________ __________ __________ __________ __________ __________
      PERSON: ___        ___        ___        ___        ___         ___
        TYPE: ___        ___        ___        ___        ___         ___
EVNT FACL: EQ ____       ____       ____       ____       ____        ____
RCV FACL.: EQ ____       ____       ____       ____       ____        ____
RCV UN/LC: EQ __________ __________ __________ __________ __________ __________
RCV QTR..: EQ __________ __________ __________ __________ __________ __________
ORIG FACL: EQ ____       ____       ____       ____       ____        ____
ORG UN/LC: EQ __________ __________ __________ __________ __________ __________
ORIG QTR.: EQ __________ __________ __________ __________ __________ __________




G0002       MORE PAGES TO FOLLOW . . .
   Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 6 of 18 Page ID #1758
  CSTAK           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     07-06-2021
PAGE 002 OF       *              SANITIZED FORMAT              *     13:02:02

 REMEDY-ID      SUBJ1/SUBJ2 --------------------ABSTRACT------------------------
                RCV-OFC     RCV-FACL     DATE-RCV       STATUS     STATUS-DATE

253586-R1       34ZM/26ZM    STAFF COMPLAINT
                  NER         DEV        11-13-2001       REJ        11-14-2001

253974-R1       34ZM/        STAFF COMPLAINT
                  NER         DEV        11-15-2001       REJ        11-19-2001

254216-R1       34ZM/22ZM    STAFF COMPLAINT/DOESN'T WANT PLACEMENT IN SHU
                  NER         DEV        11-19-2001       REJ        11-21-2001

254217-R1       34ZM/22ZM    STAFF COMPLAINT/DOESN'T WANT PLACEMENT IN SHU
                  NER         DEV        11-19-2001       REJ        11-21-2001

257689-A1       34AM/        CLMS STF THREATENED TO KILL HIM, SHOOT HIM W/MEDS
                  BOP         OKL        01-02-2002       CLO        01-11-2002

270498-F1       34CM/        REQUEST FOR RE-DESIGNATION TO FCI
                  MIM         MIM        06-17-2002       CLO        07-01-2002

270498-A1       34CM/        REQUEST FOR RE-DESIGNATION TO FCI
                  BOP         MIM        06-25-2002       REJ        06-25-2002

276336-R1       10ZM/        WNTS TRF/WORK CADRE I'S TEASE B/CAUSE HE WENT TO MED
                  SER         MIM        08-12-2002       CLO        09-20-2002

280293-F1       27AM/        REQUESTS TO SEE ORTHODONTIST FOR BRACES
                  MIM         MIM        10-15-2002       CLD        10-28-2002

284995-R1       34AM/20DM    APPEALS DHO 07-29-2002
                  SER         MIM        12-03-2002       REJ        12-03-2002

325513-R1       10AS/34ES    ALLEGE VICTIM OF EXTORTION BY INMATES
                  SER         EST        02-23-2004       CLO        03-24-2004

325906-F1       10ZM/34ZM    TRANSFER TO LOWER SEC/SAFETY FROM INMATES & STAFF
                  EST         EST        02-26-2004       CLO        03-03-2004

325907-F1       10ZM/34ZM    TRANSFER TO LOWER SEC/SAFETY FROM INMATES & STAFF
                  EST         EST        02-26-2004       REJ        02-27-2004

435662-F1       34ZM/        RETALIATED AGAINST BY SEVERAL STAFF
                  EST         EST        12-04-2006       REJ        12-05-2006

446340-R1       20AM/        DHO HEARING DATE 02-13-07, CODE 203
                  SER         EST        03-20-2007       CLD        04-30-2007

462385-F1       16ZM/        COMPLAINING ABOUT MAIL RESTRICTIONS
                  THA         THA        08-09-2007       CLD        08-27-2007


G0002         MORE PAGES TO FOLLOW . . .
   Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 7 of 18 Page ID #1759
  CSTAK           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     07-06-2021
PAGE 003 OF       *              SANITIZED FORMAT              *     13:02:02

 REMEDY-ID      SUBJ1/SUBJ2 --------------------ABSTRACT------------------------
                RCV-OFC     RCV-FACL     DATE-RCV       STATUS     STATUS-DATE

465437-F1       14AS/        WANTS TRANSFERRED OUT OF CMU
                  THA         THA        09-05-2007       CLD        09-14-2007

462385-R1       16ZM/        COMPLAINING ABOUT MAIL RESTRICTIONS
                  NCR         THA        09-10-2007       CLD        09-21-2007

466205-F1       16ZS/        WANTS TO BE ABLE TO WRITE TO HIS FRIEND.
                  THA         THA        09-12-2007       CLD         09-18-2007

465437-R1       14AS/        WANTS TRANSFERRED OUT OF CMU
                  NCR         THA        09-25-2007       CLD        10-11-2007

466205-R1       16ZS/        WANTS TO BE ABLE TO WRITE TO HIS FRIEND.
                  NCR         THA        10-01-2007       CLD         11-02-2007

462385-A1       16ZM/        COMPLAINING ABOUT MAIL RESTRICTIONS
                  BOP         THA        10-15-2007       CLD        12-20-2007

470627-F1       16ES/        COMPLAINING ABOUT MAIL RESTRICTIONS.
                  THA         THA        10-23-2007       CLD        10-26-2007

465437-A1       14AS/        WANTS TRANSFERRED OUT OF CMU
                  BOP         THA        11-01-2007       REJ        11-04-2007

472032-F1       16ES/        APPEALING MAIL RESTRICTIONS
                  THA         THA        11-05-2007        CLO       11-08-2007

470627-R1       16ES/        COMPLAINING ABOUT MAIL RESTRICTIONS.
                  NCR         THA        11-05-2007       CLD        11-27-2007

465437-A2       15HM/        PROTESTS TRANSFER TO CMU
                  BOP         THA        12-12-2007        CLD       02-20-2008

466205-A1       16ZS/        WANTS TO BE ABLE TO WRITE TO HIS FRIEND.
                  BOP         THA        12-17-2007       REJ         12-21-2007

470627-A1       16ES/        COMPLAINS ABOUT MAIL RESTRICTIONS.
                  BOP         THA        12-18-2007       CLD        02-15-2008

476611-F1       25CS/        COMPLAINING ABOUT NOISE FROM STEAM PIPES
                  THA         THA        12-19-2007       CLD         02-04-2008

477658-F1       34CS/        CLAIMS STAFF DISCRIMIN
                  THA         THA        01-02-2008        CLD       02-29-2008

478226-F1       13CS/        WANTS SEPARATED FROM CERTAIN INMATES
                  THA         THA        01-07-2008       CLO        01-15-2008


G0002         MORE PAGES TO FOLLOW . . .
   Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 8 of 18 Page ID #1760
  CSTAK           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *      07-06-2021
PAGE 004 OF       *              SANITIZED FORMAT              *      13:02:02

 REMEDY-ID      SUBJ1/SUBJ2 --------------------ABSTRACT------------------------
                RCV-OFC     RCV-FACL     DATE-RCV       STATUS     STATUS-DATE

466205-A2       16ZS/        WANTS TO BE ABLE TO WRITE TO HIS FRIEND.
                  BOP         THA        01-22-2008       CLD         03-07-2008

482552-F1       27CM/        WANTS TO SEE DENTAL.
                  THA         THA        02-14-2008       CLO         02-29-2008

482828-R1       20DS/        DHO APPEAL / CODE 203 / HEARING DATE 01-28-2008
                  NCR         THA        02-14-2008       CLD        03-17-2008

483112-F1       34AS/        CLAIMS BEING DISCRIMINATED/RETALIATED/TORTURED
                  THA         THA        02-20-2008       CLD        03-04-2008

476611-R1       25CS/        COMPLAINING ABOUT NOISE FROM STEAM PIPES
                  NCR         THA        02-21-2008       CLO         03-06-2008

484269-R1       34ZS/        OTHER COMPLAINT AGAINST STAFF
                  NCR         THA        02-27-2008        CLO        04-02-2008

484640-F1       34AS/        CLAIMS STAFF HARRASSMENT
                  THA         THA        03-04-2008       CLO         03-28-2008

485727-F1       33FS/        SAYS HE IS NOT SENDING THREATENING LETTERS.
                  THA         THA        03-11-2008       CLD        03-26-2008

485727-R1       33FS/        SAYS HE IS NOT SENDING THREATENING LETTERS.
                  NCR         FLM        04-14-2008       CLD        04-29-2008

482828-A1       20DS/        DHO APPEAL / CODE 203 / HEARING DATE 01-28-2008
                  BOP         FLM        04-16-2008       CLD        05-01-2008

485727-A1       33FS/        SAYS HE IS NOT SENDING THREATENING LETTERS.
                  BOP         FLM        06-02-2008       CLD        07-28-2008

501151-R1       28ZM/
                  NCR         FLM          07-09-2008     REJ         07-09-2008

504716-F1       28BM/        WANTS TO BE SEEN BY PSYCHOLOGY
                  FLM         FLM        08-06-2008       CLO         08-19-2008

504717-F1       16EM/        COMPLAINING OF BEING ON GENERAL MAIL RESTRICTION
                  FLM         FLM        08-06-2008       CLO        08-27-2008

529631-F1       16EM/        INQUIRING ABOUT RESTRICTED MAIL STATUS
                  FLM         FLM        03-09-2009       CLO         05-06-2009

530448-F1       28ZM/        REQUESTS TO HAVE MENTAL HEALTH AXIS CHANGED-PSYCH
                  FLM         FLM        03-17-2009       CLO        03-20-2009


G0002         MORE PAGES TO FOLLOW . . .
   Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 9 of 18 Page ID #1761
  CSTAK           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     07-06-2021
PAGE 005 OF       *              SANITIZED FORMAT              *     13:02:02

 REMEDY-ID      SUBJ1/SUBJ2 --------------------ABSTRACT------------------------
                RCV-OFC     RCV-FACL     DATE-RCV       STATUS     STATUS-DATE

533572-F1       25EM/        REQUESTS ADEQUATE RAZORS SOLD IN COMMISSARY
                  FLM         FLM        04-07-2009       CLD        04-23-2009

534613-F1       33FM/        MAIL PROCEDURES VIOLATE POLICY AND CONSTITUTION RIGH
                  FLM         FLM        04-15-2009       CLO        05-21-2009

533572-R1       25EM/        REQUESTS ADEQUATE RAZORS SOLD IN COMMISSARY
                  NCR         FLM        05-04-2009       CLD        05-18-2009

543910-F1       28ZM/        REQUESTS AXIA II PROGRAM BE AVAILABLE
                  FLM         FLM        06-22-2009       CLO        07-02-2009

533572-A1       25EM/        REQUESTS ADEQUATE RAZORS SOLD IN COMMISSARY
                  BOP         FLM        06-25-2009       CLO        10-15-2009

547734-F1       26AM/        CLAIMS DELAY OF CHRONIC CARE CLINIC
                  FLM         FLM        07-17-2009       CLO        07-31-2009

543910-R1       28ZM/        REQUESTS AXIA II PROGRAM BE AVAILABLE
                  NCR         FLM        07-21-2009       CLO        07-30-2009

547734-R1       26AM/        CLAIMS DELAY OF CHRONIC CARE CLINIC
                  NCR         FLM        08-19-2009       CLO        09-09-2009

543910-A1       28ZM/        REQUESTS AXIS II PROGRAM BE AVAILABLE
                  BOP         FLM        08-26-2009       CLO        01-11-2010

559821-F1       16EM/        CLAIMS MAIL RESTRICTION WAS TO BE LIFTED 08-25-2009
                  FLM         FLM        10-09-2009       CLO        11-19-2009

547734-A1       26AM/        CLAIMS DELAY OF CHRONIC CARE CLINIC
                  BOP         FLM        10-14-2009       CLO        01-07-2010

568817-F1       21AM/        CONTESTS UDC DECISION-RQTS INCIDENT REPORT EXPUNGED
                  FLM         FLM        12-11-2009       REJ        12-14-2009

570511-R1       34ZM/        OTHER COMPLAINTS AGAINST STAFF
                  NCR         FLM        12-17-2009       REJ        12-17-2009

570008-F1       28ZM/        MENTAL HEALTH CONCERNS-STAFF ISSUES
                  FLM         FLM        12-18-2009       CLO        01-11-2010

570946-F1       26AM/        WANTS H1N1 VACCINE
                  FLM         FLM        12-30-2009       CLO        01-18-2010

570968-F1       21AM/        APPEALS I/R
                  FLM         FLM        12-30-2009       REJ        12-30-2009


G0002         MORE PAGES TO FOLLOW . . .
  Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 10 of 18 Page ID #1762
  CSTAK           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     07-06-2021
PAGE 006 OF       *              SANITIZED FORMAT              *     13:02:02

 REMEDY-ID      SUBJ1/SUBJ2 --------------------ABSTRACT------------------------
                RCV-OFC     RCV-FACL     DATE-RCV       STATUS     STATUS-DATE

570968-F2       21AM/        APPEALS I/R
                  FLM         FLM        01-08-2010       CLD        01-19-2010

573766-F1       12DM/        CLAIMS WAS ASSIGNED RANGE ORDERLY-FIRED
                  FLM         FLM        01-21-2010       CLD        01-29-2010

570008-R1       28ZM/        MENTAL HEALTH CONCERNS-STAFF ISSUES
                  NCR         FLM        01-25-2010       CLO        02-09-2010

577123-F1       13HM/        REQUESTED SEPARATION IN OCTOBER 2009
                  FLM         FLM        02-17-2010       REJ        02-17-2010

573766-R1       12DM/        CLAIMS WAS ASSIGNED RANGE ORDERLY-FIRED
                  NCR         FLM        02-18-2010       CLD        03-02-2010

570968-R1       21AM/        APPEALS I/R
                  NCR         FLM        02-22-2010       CLD        03-16-2010

578566-F1       13CM/        REQUESTS SEPARATION-THREATS BY OTHER INMATES
                  FLM         FLM        02-26-2010       CLO        03-15-2010

579347-F1       13CM/        CLAIMS AB INMATES ADVISED HE IS ON A HIT LIST
                  FLM         FLM        03-04-2010       CLO        03-15-2010

570008-A1       28ZM/        MENTAL HEALTH CONCERNS-STAFF ISSUES
                  BOP         FLM        03-18-2010       CLO        08-17-2010

573766-A1       12DM/        CLAIMS WAS ASSIGNED RANGE ORDERLY-FIRED
                  BOP         FLM        03-18-2010       REJ        04-09-2010

582626-R1       11DM/34ZM    OTHER COMPLAINTS AGAINST STAFF
                  NCR         FLM        03-19-2010       REJ        03-19-2010

582415-F1       34ZM/        CLAIMS STAFF PASSING INAPPROPRIATE INFO
                  FLM         FLM        03-25-2010       CLD        05-03-2010

578566-R1       13CM/        REQUESTS SEPARATION-THREATS BY OTHER INMATES
                  NCR         FLM        03-29-2010       CLO        05-04-2010

579347-R1       13CM/        CLAIMS AB INMATES ADVISED HE IS ON A HIT LIST
                  NCR         FLM        03-29-2010       CLO        05-04-2010

573766-A2       12DM/        APPEALS REMOVAL FROM ORDERLY JOB
                  BOP         FLM        04-26-2010       CLD        09-22-2010

570968-A1       21AM/        APPEALS I/R
                  BOP         FLM        05-03-2010       REJ        05-20-2010


G0002         MORE PAGES TO FOLLOW . . .
  Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 11 of 18 Page ID #1763
  CSTAK           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     07-06-2021
PAGE 007 OF       *              SANITIZED FORMAT              *     13:02:02

 REMEDY-ID      SUBJ1/SUBJ2 --------------------ABSTRACT------------------------
                RCV-OFC     RCV-FACL     DATE-RCV       STATUS     STATUS-DATE

588986-F1       11GM/        BELIEVES OUTSIDE RECREATION YARDS UNSAFE
                  FLM         FLM        05-06-2010       CLD         05-19-2010

582415-R1       34ZM/        CLAIMS STAFF PASSING INAPPROPRIATE INFO
                  NCR         FLM        05-14-2010       CLO        06-21-2010

591175-F1       28BM/        CLAIMS NO ACCESS TO MENTAL HEALTH TREATMENT
                  FLM         FLM        05-24-2010       CLO        06-14-2010

592325-R1       28ZM/        OTHER MENTAL HEALTH MATTERS
                  NCR         FLM        05-24-2010        REJ       05-24-2010

578566-A1       13CM/        REQUESTS SEPARATION-THREATS BY OTHER INMATES
                  BOP         FLM        05-25-2010       REJ        06-15-2010

579347-A1       13CM/        CLAIMS AB INMATES ADVISED HE IS ON A HIT LIST
                  BOP         FLM        05-25-2010       REJ        06-15-2010

588986-R1       11GM/        BELIEVES OUTSIDE RECREATION YARDS UNSAFE
                  NCR         FLM        06-01-2010       CLO         06-10-2010

591175-R1       28BM/        CLAIMS NO ACCESS TO MENTAL HEALTH TREATMENT
                  NCR         FLM        06-23-2010       VOD        06-23-2010

591175-R2       28BM/        CLAIMS NO ACCESS TO MENTAL HEALTH TREATMENT
                  NCR         FLM        06-23-2010       REJ        07-13-2010

588986-A1       11GM/        BELIEVES OUTSIDE RECREATION YARDS UNSAFE
                  BOP         FLM        06-28-2010       CLO         12-16-2010

578566-A2       13CM/        REQUESTS SEPARATION-THREATS BY OTHER INMATES
                  BOP         FLM        07-06-2010       CLO        02-24-2011

579347-A2       13CM/        CLAIMS AB INMATES ADVISED HE IS ON A HIT LIST
                  BOP         FLM        07-07-2010       CLD        12-21-2010

609788-F1       28BM/        WANTS TRANSFER TO MENTAL HEALTH TREATMENT FACILITY
                  FLM         FLM        10-04-2010       CLO        10-15-2010

609788-R1       28BM/        WANTS TRANSFER TO MENTAL HEALTH TREATMENT FACILITY
                  NCR         FLM        10-27-2010       CLO        11-19-2010

609788-A1       28BM/26ZM    WANTS TRANSFER TO MENTAL HEALTH TREATMENT FACILITY
                  BOP         FLM        12-27-2010       CLD        05-31-2011

627225-R1       10ZM/        OTHER TRANSFER
                  NCR         FLM        02-04-2011        REJ       02-04-2011


G0002         MORE PAGES TO FOLLOW . . .
  Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 12 of 18 Page ID #1764
  CSTAK           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     07-06-2021
PAGE 008 OF       *              SANITIZED FORMAT              *     13:02:02

 REMEDY-ID      SUBJ1/SUBJ2 --------------------ABSTRACT------------------------
                RCV-OFC     RCV-FACL     DATE-RCV       STATUS     STATUS-DATE

627228-R1       13HM/        HOUING ASSIGNMENT
                  NCR         FLM        02-04-2011       REJ        02-04-2011

629356-F1       25ZM/        CLMS CELL DOORS OPEN-NO C/O ON TIER;FEAR FOR SAFETY
                  FLM         FLM        03-04-2011       CLO        03-15-2011

629356-R1       34ZM/        FEARS FOR SAFETY FROM INMATES AND STAFF
                  NCR         FLM        04-01-2011       CLO        05-03-2011

629356-A1       34ZM/        FEARS FOR SAFETY FROM INMATES AND STAFF
                  BOP         FLM        05-31-2011       CLO        07-14-2011

647762-F1       34ZM/        CONTENDS HE IS A HOMOSEXUAL WHO HAS SOME MH ISSUES
                  SPG         SPG        07-14-2011       CLO        07-15-2011

687777-F1       22AS/10AS    REQUESTS TRANSFER FOR PROTECTION REASONS
                  THP         THP        05-09-2012       CLD         05-28-2012

699765-R1       34AM/        STAFF MISCONDUCT
                  NCR         OKL        08-01-2012       REJ        08-01-2012

708094-R1       13ZS/22BS    ALG SET UP BY PREV CELLIE CALL HIM RAT, MOLESTER, ET
                  SCR         BMP        09-19-2012       REJ        09-19-2012

713250-F1       13ZM/        REQ CUS CLASS BE RECAL - REM MAX -TRANSFER TO MEDIUM
                  BMP         BMP        11-16-2012       CLD        12-07-2012

726199-R1       34EM/        ALLEGES RECEIVING THREATS FROM GANGS
                  SER         COP        03-12-2013       REJ        03-14-2013

726731-R1       10AS/        REQ. XFER FOR PROTECTION
                  SER         COP        03-19-2013       REJ        03-19-2013

726731-R2       10AS/        REQ. XFER FOR PROTECTION
                  SER         COP        04-01-2013       REJ        04-01-2013

735956-R1       10AS/34AM    REQUEST TRANSFER/ALLEGES STAFF RETALIATION
                  SER         COP        05-28-2013       REJ        05-28-2013

756265-R1       34ZM/        STAFF COMPLAINT
                  WXR         TCP        10-24-2013       REJ        10-24-2013

764507-F1       10AM/        TRANSFER
                  TCP         TCP          01-14-2014     REJ        01-14-2014

788826-F1       16ZJ/        ALGS DELAY IN E-MAIL AND MAIL BEING REC
                  OAD         OAD        08-01-2014       CLO        08-14-2014


G0002         MORE PAGES TO FOLLOW . . .
  Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 13 of 18 Page ID #1765
  CSTAK           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     07-06-2021
PAGE 009 OF       *              SANITIZED FORMAT              *     13:02:02

 REMEDY-ID      SUBJ1/SUBJ2 --------------------ABSTRACT------------------------
                RCV-OFC     RCV-FACL     DATE-RCV       STATUS     STATUS-DATE

839889-F1       37BM/        SOLICITED FOR ORAL SEX BY INMATES FOR PROTECTION
                  THP         THP        10-23-2015       CLO        11-23-2015

840687-R1       10ZM/        REQUESTS TRANSFER - FEELS UNSAFE
                  NCR         THP        10-30-2015       REJ        10-30-2015

843084-F1       34ZS/        STATES SAFETY CONCERN-STAFF WOULD NOT ALLOW PC
                  THP         THP        11-20-2015       CLO        11-27-2015

843348-R1       37AM/        STAFF PREA ALLEGATION
                  NCR         OKL        11-23-2015       CLO        12-02-2015

847019-F1       13IM/        WANTS POINTS CHANGED TO RELECT ACCURACY
                  FAI         FAI        12-30-2015       CLO        01-13-2016

839889-R1       37BM/        SOLICITED FOR ORAL SEX BY INMATES FOR PROTECTION
                  NER         FAI        01-05-2016       CLD        02-04-2016

843084-R1       34ZS/        STATES SAFETY CONCERN-STAFF WOULD NOT ALLOW PC
                  NER         FAI        01-05-2016       CLD        02-04-2016

847615-R1       13ZM/        STAFF COMPLAINT; WANTS PC YARD ASSIGNMENT
                  NER         FAI        01-06-2016       REJ        01-06-2016

849918-F1       26ZM/        WANTS SEXUAL REASSIGNMENT SURGERY
                  FAI         FAI        01-13-2016       VOD        01-28-2016

849918-F2       26ZM/        WANTS SEXUAL REASSIGNMENT SURGERY
                  FAI         FAI        01-13-2016       REJ        01-28-2016

849545-F1       26ZM/26EM    TRANSGENDER - WANTS HAIR REMOVAL TO LOOK FEMININE
                  FAI         FAI        01-22-2016       CLO        02-09-2016

850118-R1       34AS/        STAFF COMPLAINT
                  NER         FAI        01-27-2016       REJ        01-29-2016

847019-R1       13IM/        WANTS POINTS CHANGED TO RELECT ACCURACY
                  NER         FAI        02-10-2016       CLG        03-10-2016

849545-R1       26ZM/26EM    TRANSGENDER - WANTS HAIR REMOVAL TO LOOK FEMININE
                  NER         FAI        02-18-2016       CLD        03-17-2016

852396-F1       34BM/        SEXUAL HARRASSMENT/SEXUAL GESTURES MADE BY STAFF
                  FAI         FAI        02-19-2016       CLO        04-19-2016

865332-F1       10ZM/        REQUESTS TO BE TRANSFERRED TO FEMAL PRISON
                  BUT         BUT        06-10-2016       CLO        06-23-2016


G0002         MORE PAGES TO FOLLOW . . .
  Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 14 of 18 Page ID #1766
  CSTAK           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     07-06-2021
PAGE 010 OF       *              SANITIZED FORMAT              *     13:02:02

 REMEDY-ID      SUBJ1/SUBJ2 --------------------ABSTRACT------------------------
                RCV-OFC     RCV-FACL     DATE-RCV       STATUS     STATUS-DATE

865340-F1       26ZM/        REQUESTS SEXUAL REASSIGNMENT SURGERY
                  BUT         BUT        06-10-2016       CLO        06-23-2016

866991-R1       34AM/        STAFF MISCONDUCT
                  MXR         BUT        06-24-2016        REJ       06-27-2016

865332-R1       10ZM/        REQUESTS TO BE TRANSFERRED TO FEMAL PRISON
                  MXR         BUT        07-07-2016       CLO        07-26-2016

865340-R1       26ZM/        REQUESTS SEXUAL REASSIGNMENT SURGERY
                  MXR         BUT        07-07-2016       CLD        07-28-2016

868194-R1       34AM/        STAFF MISCONDUCT
                  MXR         BUT        07-07-2016        CLO       07-12-2016

868195-R1       34AM/        STAFF MISCONDUCT
                  MXR         BUT        07-07-2016        CLO       07-12-2016

868334-F1       28ZM/        REQUESTS TO BE TREATED & ADDRESSED AS FEMALE
                  BUT         BUT        07-08-2016       CLO        07-26-2016

868754-F1       26ZM/        REQUESTS LASER HAIR REMOVAL
                  BUT         BUT        07-12-2016        CLD       07-26-2016

868756-F1       26ZM/        REQUEST CARE LEVEL BE LOWERED
                  BUT         BUT        07-12-2016        CLD       07-26-2016

865332-A1       10ZS/26TS    TRANSFER TO FEMALE INST.;MALE TO FEMALE TRANSGENDER
                  BOP         BUT        08-10-2016       CLD        02-28-2017

865340-A1       26ZM/        REQUESTS SEXUAL REASSIGNMENT SURGERY
                  BOP         BUT        08-10-2016       CLD        09-12-2016

874458-R1       34AM/        STAFF MISCONDUCT
                  MXR         BUT        08-25-2016        REJ       08-30-2016

876082-F1       10ZM/        TRANSFER TO FEMALE INST.;MALE TO FEMALE TRANSGENDER
                  BUT         BUT        09-14-2016       CLO        09-22-2016

877642-R1       34AM/        STAFF MISCONDUCT
                  MXR         BUT        09-26-2016        REJ       09-30-2016

877668-R1       34AM/        STAFF MISCONDUCT
                  MXR         BUT        09-30-2016        REJ       09-30-2016

876082-R1       10ZM/        TRANSFER TO FEMALE INST.;MALE TO FEMALE TRANSGENDER
                  MXR         BUT        10-18-2016       CLO        11-17-2016


G0002         MORE PAGES TO FOLLOW . . .
  Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 15 of 18 Page ID #1767
  CSTAK           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     07-06-2021
PAGE 011 OF       *              SANITIZED FORMAT              *     13:02:02

 REMEDY-ID      SUBJ1/SUBJ2 --------------------ABSTRACT------------------------
                RCV-OFC     RCV-FACL     DATE-RCV       STATUS     STATUS-DATE

880626-R1       34AM/        STAFF MISCONDUCT
                  MXR         BUT        10-24-2016        REJ       10-26-2016

880455-F1       26TM/10ZM    TXF TO FEMALE PRISON;CHANGED FROM M TO FM IN SENTRY
                  BUT         BUT        10-25-2016       CLD        11-04-2016

880457-F1       13HM/26TM    REQUEST A SINGLE CELL DUE TO TRANSGENDER ISSUES
                  BUT         BUT        10-25-2016       CLD        11-07-2016

885300-F1       26TM/        REQUESTS TO LIVE & BE TREATED AS A FEMALE;TO NOT
                  BUT         BUT        12-09-2016       CLO        12-22-2016

876082-A1       10ZS/26TS    TRANSFER TO FEMALE INST.;MALE TO FEMALE TRANSGENDER
                  BOP         BUT        12-19-2016       CLO        02-28-2017

880457-R1       13HM/26TM    REQUEST A SINGLE CELL DUE TO TRANSGENDER ISSUES
                  MXR         BUT        01-03-2017       CLO        01-12-2017

880455-R1       26TM/10ZM    TXF TO FEMALE PRISON;CHANGED FROM M TO FM IN SENTRY
                  MXR         BUT        01-03-2017       CLD        01-24-2017

880457-A1       13HM/26TM    REQUEST A SINGLE CELL DUE TO TRANSGENDER ISSUES
                  BOP         BTF        02-13-2017       REJ        03-01-2017

880455-A1       26TM/10ZM    TXF TO FEMALE PRISON;CHANGED FROM M TO FM IN SENTRY
                  BOP         BTF        03-06-2017       REJ        03-30-2017

897368-F1       10ZM/        TRANSGENDER INMATE REQ TRANFER TO FEMALE INSTITUTION
                  CUM         CUM        04-04-2017       CLO        04-13-2017

898622-F1       26DM/        UNJUSTLY TAKEN OFF 81GM ASPRINIS/INCREASE BLOOD CLOT
                  CUM         CUM        04-17-2017       CLD        04-26-2017

899525-F1       13AM/        REQ GENDER CHANGE IN SENTRY
                  CUM         CUM        04-25-2017        CLO       05-03-2017

899736-F1       10DM/        REQ TRAUMA TREATMENT PRG AT FEMALE INSTITUTION
                  CUM         CUM        04-26-2017       CLD        05-11-2017

897368-R1       10ZM/        TRANSGENDER INMATE REQ TRANFER TO FEMALE INSTITUTION
                  MXR         CUM        05-02-2017       CLO        05-09-2017

880457-A2       13HM/26TM    REQUEST A SINGLE CELL DUE TO TRANSGENDER ISSUES
                  BOP         CUM        05-02-2017       CLO        05-25-2017

901261-F1       26TM/        UNJUSTLY DENIED LASER HAIR REMOVAL ON FACE
                  CUM         CUM        05-09-2017       CLO        05-25-2017


G0002         MORE PAGES TO FOLLOW . . .
  Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 16 of 18 Page ID #1768
  CSTAK           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     07-06-2021
PAGE 012 OF       *              SANITIZED FORMAT              *     13:02:02

 REMEDY-ID      SUBJ1/SUBJ2 --------------------ABSTRACT------------------------
                RCV-OFC     RCV-FACL     DATE-RCV       STATUS     STATUS-DATE

901262-F1       26TM/        UNJUSTLY DENIED SEXUAL REASSIGNMENT SURGERY
                  CUM         CUM        05-09-2017       CLO        05-25-2017

901624-R1       26TM/        OTHER I/M PRESSURE HER TO PROSTITUTE FOR THEM
                  MXR         CUM        05-11-2017       REJ        05-11-2017

899525-R1       13AM/        REQ GENDER CHANGE IN SENTRY
                  MXR         CUM        05-26-2017        CLO       06-12-2017

899736-R1       10DM/        REQ TRAUMA TREATMENT PRG AT FEMALE INSTITUTION
                  MXR         CUM        05-26-2017       CLO        06-12-2017

897368-A1       10ZM/26TM    TRANSGENDER INMATE / TRANSFER TO FEMALE INSTITUTION
                  BOP         OKL        05-31-2017       CLD        07-06-2017

913263-F1       25AM/        COMMISSARY ITEMS
                  MAR         MAR        08-24-2017        CLO       09-20-2017

914105-F1       26TM/        TRANSGENDER CODING
                  MAR         MAR        08-31-2017        CLO       09-21-2017

914685-F1       10ZM/        REQUESTING TO BE TRANSFERRED TO ANOTHER INSTITUTION
                  MAR         MAR        09-07-2017       CLO        10-04-2017

914685-R1       10ZM/        REQUESTING TO BE TRANSFERRED TO ANOTHER INSTITUTION
                  NCR         MAR        10-13-2017       CLO        11-01-2017

918696-R1       34ZM/        STAFF COMPLAINT
                  NCR         MAR        10-16-2017        REJ       10-16-2017

920251-F1       26TM/        REASSIGNMENT SURGERY
                  MAR         MAR        11-01-2017        CLO       11-09-2017

920251-R1       26TM/        REASSIGNMENT SURGERY
                  NCR         MAR        11-24-2017        CLO       12-20-2017

923114-F1       26TM/        TRANS GENDER
                  MAR         MAR         11-29-2017       CLO       12-01-2017

923754-F1       26TM/26BM    MEDICAL TREATMENT
                  MAR         MAR        12-05-2017        CLD       12-27-2017

914685-A1       10ZM/        REQUESTING TO BE TRANSFERRED TO ANOTHER INSTITUTION
                  BOP         MAR        12-07-2017       CLO        01-18-2018

923114-R1       26TM/        TRANS GENDER
                  NCR         MAR         12-11-2017       CLO       01-11-2018


G0002         MORE PAGES TO FOLLOW . . .
  Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 17 of 18 Page ID #1769
  CSTAK           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     07-06-2021
PAGE 013 OF       *              SANITIZED FORMAT              *     13:02:02

 REMEDY-ID      SUBJ1/SUBJ2 --------------------ABSTRACT------------------------
                RCV-OFC     RCV-FACL     DATE-RCV       STATUS     STATUS-DATE

923754-R1       26TM/26BM    MEDICAL TREATMENT
                  NCR         MAR        01-16-2018       CLD        02-09-2018

920251-A1       26TM/        REASSIGNMENT SURGERY
                  BOP         MAR        01-18-2018       CLO        03-02-2018

923754-A1       26TM/26BM    MEDICAL TREATMENT
                  BOP         MAR        03-14-2018       CLD        04-06-2018

934312-F1       26TM/25EM    COMMISSARY
                  MAR         MAR          03-20-2018     CLO        03-27-2018

944828-F1       13KM/26TM    REQ. REVISION OF POLICY, TRANSGENDER PLACEMENT
                  MAR         MAR        06-25-2018       CLO        07-05-2018

945168-F1       26TM/32ZM    REQ MALE TO FEMALE REFLECT ON ALL DOCUMENTS
                  MAR         MAR        06-27-2018       CLO        07-05-2018

944828-R1       13KM/26TM    REQ. REVISION OF POLICY, TRANSGENDER PLACEMENT
                  NCR         MAR        07-27-2018       CLO        08-06-2018

945168-R1       26TM/32ZM    REQ MALE TO FEMALE REFLECT ON ALL DOCUMENTS
                  NCR         MAR        08-01-2018       CLO        08-16-2018

944828-A1       13KM/26TM    REQ. REVISION OF POLICY, TRANSGENDER PLACEMENT
                  BOP         MAR        10-02-2018       CLD        10-04-2018

945168-A1       26TM/32ZM    REQ MALE TO FEMALE REFLECT ON ALL DOCUMENTS
                  BOP         MAR        10-02-2018       VOD        10-19-2018

945168-A2       26TM/32ZM    REQ MALE TO FEMALE REFLECT ON ALL DOCUMENTS
                  BOP         MAR        10-02-2018       REJ        10-19-2018

961324-R1       37AM/        ALLEGED STAFF MISCONDUCT-PREA
                  NCR         MAR        11-16-2018        CLO       12-11-2018

961316-R1       34ZM/        ALLEGED STAFF MISCONDUCT
                  NCR         MAR        11-19-2018       REJ        11-30-2018

945168-A3       26TM/32ZM    REQ MALE TO FEMALE REFLECT ON ALL DOCUMENTS
                  BOP         MAR        11-20-2018       CLD        02-05-2019

971558-F1       36EM/        REQ. FOIA DOCUMENTATION
                  MAR         MAR        03-20-2019       CLO        04-10-2019

979878-F1       26TM/25AM    REQUEST SUPPORT BRA INSTEAD OR SPORTS BRA
                  MAR         MAR        06-05-2019       CLD        06-12-2019


G0002         MORE PAGES TO FOLLOW . . .
  Case 3:19-cv-00415-NJR Document 129-1 Filed 07/08/21 Page 18 of 18 Page ID #1770
  CSTAK         *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *      07-06-2021
PAGE 014 OF 014 *              SANITIZED FORMAT              *      13:02:02

 REMEDY-ID     SUBJ1/SUBJ2 --------------------ABSTRACT------------------------
               RCV-OFC     RCV-FACL     DATE-RCV       STATUS     STATUS-DATE

980707-F1      26TM/25EM    MAKE MORE TRANSGENDER ITEMS AVAILABLE
                 MAR         MAR        06-12-2019       CLD        06-24-2019

988351-F1      16GM/        REQUEST $100.00 BE PUT BACK IN ACCT TO BUY SHOES
                 MAR         MAR        08-22-2019       CLD        09-11-2019

991304-F1      26TM/26AM    DELAY OF GENDER AFFIRMING SURGERY,
                 MAR         MAR        09-18-2019       CLO        09-27-2019

988351-R1      16GM/        REQUEST $100.00 BE PUT BACK IN ACCT TO BUY SHOES
                 NCR         MAR        09-25-2019       CLO        10-08-2019

992964-R1      26BM/        MEDICAL CARE COMPLAINT
                 NCR         MAR        10-02-2019        CLO       10-25-2019

992926-F1      26TM/        ACCOMODATION FOR DISABILITY OF GENDER DYSPHORIA
                 MAR         MAR        10-03-2019       CLO        10-29-2019

991304-R1      26TM/26AM    DELAY OF GENDER AFFIRMING SURGERY,
                 NCR         MAR        10-03-2019       CLD        10-30-2019

993966-F1      26TM/34CM    ALLOW TO LIVE FEMALE/DISCRIMINATION/EMOTIONAL PAIN
                 MAR         MAR        10-15-2019       CLO        10-25-2019

992926-R1      26TM/        ACCOMODATION FOR DISABILITY OF GENDER DYSPHORIA
                 NCR         OKL        11-06-2019       CLO        12-06-2019

991304-A1      26TM/26AM    DELAY OF GENDER AFFIRMING SURGERY,
                 BOP         LEX        12-23-2019       CLO        03-13-2020

1003231-R1     34AM/        STAFF MISCONDUCT
                 MXR         LEX        01-08-2020        REJ       01-16-2020

1008803-F1     26TM/        I/M REQ GENDER REASSIGNMENT SURGERY
                 LEX         LEX        03-03-2020       CLO        03-20-2020

1011757-F1     26TM/        I/M CLAIMS GENDER DSYPHORIA
                 LEX         LEX        03-27-2020        CLD       04-15-2020

1034164-F1     26TS/22CS    I/M STS HE IS NOT SAFE IN SHU AS A TRANSGENDER I/M
                 LEX         LEX        07-21-2020       CLO        07-23-2020

1075354-F1     22BM/10AM    ALLEGES IF RETURNED TO GP- RISK OF PREA & SAFETY
                 FTD         FTD        04-02-2021       REJ        04-02-2021



                207 REMEDY SUBMISSION(S) SELECTED
G0000        TRANSACTION SUCCESSFULLY COMPLETED
